UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4226


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

FREDDIE LEE HANSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:10-cr-00186-FDW-1)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Director, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Ann L. Hester, Assistant Federal Defender,
Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Freddie      Lee     Hanson        appeals        from       the       120-month

mandatory         minimum     sentence       imposed       after     he      pleaded       guilty

without      a    plea      agreement     to    conspiracy         to       distribute      crack

cocaine and three counts of possessing with intent to distribute

crack cocaine.              Counsel has filed an Anders v. California, 386

U.S. 738 (1967), brief asserting that there are no meritorious

issues but raising the issue of whether the district court erred

in failing to grant a downward departure below the statutory

minimum based on Hanson’s assistance to the Government.                                   Finding

no error, we affirm.

                 The   Government       declined      to     file       a    U.S.      Sentencing

Guidelines         Manual       § 5K1.1        (2010)       motion          for        substantial

assistance but recommended a sentence at the low end of the

Guidelines range.               A defendant subject to a statutory minimum

may    be   sentenced         below    the     minimum      only    upon      motion       of    the

Government.            18    U.S.C.    § 3553(e)      (2006).           It    is       within    the

Government’s             sole         discretion         to         file           a      § 5K1.1

motion.          See Melendez v. United States, 518 U.S. 120, 129-30

(1996); United States v. Allen, 450 F.3d 565 (4th Cir. 2006).

This   may       not   be    reviewed     unless      the     Government’s             refusal   is

based on an unconstitutional motive or is not rationally related

to a legitimate government objective.                         Wade v. United States,

504 U.S. 181, 184-87 (1992).                   The decision may also be reviewed

                                                2
if the plea agreement states that the Government will file a

motion.      United States v. Wallace, 22 F.3d 84, 87 (4th Cir.

1994).      Hanson does not argue that any of these exceptions apply

and we do not find a basis to review the Government’s decision.

Therefore,      the   court    could    not       sentence      Hanson       below   the

mandatory statutory minimum.           See 18 U.S.C. § 3553(e).

             Hanson has not filed a pro se supplemental brief.                        In

accordance with Anders, we have reviewed the record in this case

and have found no meritorious issues for appeal.                        We therefore

affirm Hanson’s convictions and sentence.                      This court requires

that counsel inform Hanson, in writing, of the right to petition

the Supreme Court of the United States for further review.                           If

Hanson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this     court   for     leave    to       withdraw      from    representation.

Counsel’s motion must state that a copy thereof was served on

Hanson.

             We dispense with oral argument because the facts and

legal    contentions    are     adequately        presented      in    the    materials

before    the   court   and    argument         would   not    aid    the    decisional

process.



                                                                               AFFIRMED



                                            3